EXHIBIT 10.3

EMPLOYMENT AGREEMENT

          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
as of the _16th____ day of June, 2002, by and between BRADLEY D. ADAMS
(“Executive”); SAXON MORTGAGE, INC., a Virginia corporation (“SMI”); and SAXON
CAPITAL, Inc., a Delaware corporation (the “Company”).

RECITALS

          WHEREAS, the Company and Executive desire to enter into this Agreement
which provides for the terms and conditions of Executive’s employment with the
Company as of the date of this Agreement (the “Effective Date”)

69



--------------------------------------------------------------------------------


          NOW, THEREFORE, in consideration of the mutual agreements set forth
herein, the parties hereto agree as follows:

AGREEMENT

ARTICLE I.

EMPLOYMENT

          1.1.    Term.  This Agreement shall be effective from the Effective
Date and shall remain in effect until midnight on the first anniversary of the
Effective Date (the “Initial Term”), and will automatically be renewed for
successive one-year terms (each an “Additional Term” and referred to herein
together with the Initial Term as the “Term”), unless either the Company or
Executive notifies the other in writing of an intention to terminate the
Agreement as of the end of the then current Initial Term or Additional Term, as
applicable, at least ninety (90) days prior to the end thereof.

          1.2.    Position and Duties.  The Company hereby engages and employs
Executive as Executive Vice President and Director of Capital Markets of the
Company.  In addition, Executive shall be appointed as Executive Vice President
and Director of Capital Markets of SMI.  The Company’s Board of Directors (the
“Board”) may provide such additional designations of title to Executive as the
Board, in its discretion, may deem appropriate.  Executive shall perform the
executive duties and functions related to the above positions, subject to the
limitations of authority set forth from time to time in any resolution of the
Board or applicable law.

          1.3.    Best Efforts.  Executive agrees to devote his full time and
attention to the Company, to use his best efforts to advance the business and
welfare of the Company, to render his services under this Agreement fully,
faithfully, diligently, competently and to the best of his ability, and not to
engage in any other employment activities.  Notwithstanding anything herein to
the contrary, Executive shall not be precluded from:  (i) engaging in charitable
activities and community affairs and managing his personal investments and
affairs; provided, that such activities do not materially interfere with the
proper performance of his duties and responsibilities under this Agreement; or
(ii) owning up to 1% of a publicly-held company engaged in the same or similar
business as the Company.

ARTICLE II.

COMPENSATION AND BENEFITS

          2.1.    Base Salary.  For all services to be rendered by Executive
under this Agreement, the Company agrees to pay Executive an annual base salary
(“Base Salary”) of $225,000 (subject to adjustment upward as recommended by the
Compensation Committee of the Board (the “Compensation Committee”)), less
deductions required by law, payable in accordance with the normal payroll
practices of the Company.

70



--------------------------------------------------------------------------------


          2.2.    Annual Performance Bonus.

                    (a)    Payment of Performance Bonus.  On or before March 1
of each year (provided that the Company’s audited financial statements for the
applicable year shall be available prior to such date) or as soon thereafter as
practicable following availability of the Company’s audited financial statements
for the applicable year, but no later than April 15 of each year, the Company
shall pay to Executive a cash bonus (“Bonus”) of up to 100% of Executive’s Base
Salary, as determined by the Board, or the Compensation Committee, based on
Executive’s performance and the performance of the Company during the prior
fiscal year. Except as provided in Section 2.2(b), the Company shall not be
obligated to pay Executive any Bonus for his performance or the Company’s
performance during any year, unless Executive is employed through December 31 of
such year.

                    (b)    Pro-Rated Bonus Upon Change in Control or Death. 
Within thirty (30) days following the consummation of a Change in Control (as
defined below) or Executive’s death, the Company shall pay to Executive or to
his estate or heirs a pro-rated cash bonus equal to 100% of Executive’s annual
Base Salary, pro-rated from January 1 of the year in which such Change in
Control or death occurs through and including the date of such Change in Control
or death (the “Pro-Rated Bonus”).

          2.3.    Other Benefits.  The Company will further provide to
Executive, at the Company’s expense, as other benefits (“Other Benefits”) full
participation, on a basis commensurate with his position with the Company, in
all plans of life, accident, disability and health insurance that generally are
made available to senior executives of the Company.

          2.4.    Expense Reimbursement.  The Company shall promptly reimburse
Executive for all reasonable business expenses incurred by Executive in
promoting the business of the Company, including expenditures for entertainment,
travel, or other expenses; provided, that (i) such expenditures are of a nature
qualifying them as legitimate business expenses and (ii) Executive furnishes to
the Company adequate records and other documentary evidence reasonably required
by the Company to substantiate such expenditures in accordance with the
Company’s policies and procedures.

ARTICLE III.

TERMINATION , SEVERANCE PAY AND CHANGE IN CONTROL

          3.1.    Termination by the Company.

                    (a)    Severance Pay.

                             (i)    In the event that Executive’s employment
with the Company is terminated by the Company for Cause (as defined below),
Executive shall not be entitled to any Severance Pay (as defined below) or
employee benefits (including Other Benefits).

                             (ii)   In the event that Executive’s employment
with the Company is terminated by the Company other than for Cause, then,
subject to Section 3.5 and in

71



--------------------------------------------------------------------------------


consideration of Executive’s compliance with his obligations under Articles IV
and V and Executive’s execution of a general release in favor of the Company and
its affiliates, Executive shall be entitled to severance pay in the form of
monthly payments to Executive in an amount equal to 1/12th of the sum of
(A) Executive’s annual Base Salary plus (B) 100% of the maximum targeted Bonus
for the fiscal year in which termination occurs, less deductions required by law
(“Severance Pay”) payable in accordance with the normal payroll practices of the
Company, for twelve (12) months following such termination (the “Severance
Payout Period”).  Alternatively, provided that Executive executes and delivers
the said general release within fifteen (15) days following such a termination
of employment by the Company other than for Cause, at the Executive’s sole
election the Executive’s Severance Pay shall be payable at the time of such
delivery of the general release and shall consist of a lump sum equal to the sum
of the amounts described in clauses (A) and (B) of this subsection.  Executive
acknowledges and agrees that in the event Executive breaches any provision of
Articles IV or V or the general release, his right to receive Severance Pay
under this Section 3.1(a)(ii) shall automatically terminate and Executive shall
repay all Severance Pay received. 

                    (b)    Benefits.  Following the effective date of
termination, Executive shall cease to be a Company employee and shall not be
entitled to any employee benefits (including Other Benefits), except as set
forth in this Section 3.1(b). In the event that the Company terminates
Executive’s employment other than for Cause (or, as provided in Section
3.2(b)(ii), Executive voluntarily terminates his employment for Good Reason (as
defined below), for the longer or (A) twelve (12) months after the Executive’s
date of termination, or (B) the Severance Payout Period in the event Executive
has not elected a the lump sum payment described in Section 3.1(a)(ii), Company
shall continue to provide benefits to Executive and/or Executive’s family at
least equal to those which would have been provided to them in accordance with
the plans, programs, practices and policies described in Section 2.3(b) of this
Agreement if Executive’s employment had not been terminated or, if  more
favorable to Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies,
PROVIDED, HOWEVER, that if Executive becomes reemployed with another employer
and is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan. Notwithstanding
anything herein to the contrary, Executive’s termination shall not preclude
Executive from exercising his rights under COBRA to pay for the continuation of
benefits previously provided by the Company. 

                    (c)    Cause.  For purposes of this Agreement, “Cause” shall
mean (i) an act or acts of personal dishonesty by Executive that were intended
to result in substantial personal enrichment of Executive at the expense of the
Company; (ii) Executive’s conviction of any felony; or (iii) Executive’s gross
negligence, willful insubordination or misconduct, intentional or persistent
failure to perform stated duties or abide by the Company’s policies, or material
breach of any provision of this Agreement, including without limitation any
representation or covenant contained in Articles IV or V.

72



--------------------------------------------------------------------------------


          3.2.    Termination by Executive.

                    (a)    Notice.  Executive shall have the right to
voluntarily terminate his employment with the Company for whatever reason by
providing the Company with at least sixty (60) days prior written notice.

                    (b)    Severance Pay.

                             (i)     In the event Executive voluntarily
terminates his employment with the Company without Good Reason, Executive shall
not be entitled to any Severance Pay or employee benefits (including Other
Benefits).

                             (ii)    In the event Executive voluntarily
terminates his employment with the Company for Good Reason, Executive shall be
entitled, subject to Section 3.5, to Severance Pay; provided, that (i) Executive
gives written notice of his resignation within thirty (30) days of the
occurrence of such Good Reason and advises, as part of such resignation, that he
is resigning because of the Good Reason, and (ii) the occurrence of the Good
Reason was not based on Cause.  Executive acknowledges and agrees that in the
event Executive breaches any provision of Articles IV or V or the general
release, his right to receive Severance Pay under this Section 3.2(b)(ii) shall
automatically terminate and Executive shall repay all Severance Pay received.

                             (iii)  For purposes of this Agreement, a
resignation tendered by Executive pursuant to a direct request of the Board or
another officer with higher executive status shall, for purposes of this
Agreement, be treated as an involuntary termination, entitling Executive to
Severance Pay in accordance with the provisions of Sections 3.1(a) and 3.1(b) so
long as the request was not based on Cause.

                    (b)    Good Reason.  For purposes of this Agreement, “Good
Reason” shall include (i) the material reduction or material adverse
modification without Executive’s prior written consent of Executive’s authority
or duties (i.e., the substantial diminution or adverse modification in
Executive’s title, status, overall position, responsibilities, reporting
relationship or general working environment); (ii) any reduction in Executive’s
Base Salary or Bonus calculation or any material reduction in employee benefits;
(iii) any requirement to move Executive’s principal place of employment to a
location that is more than a 50 mile radius from its current location; or (iv)
any material breach of this Agreement by the Company that is not cured within
thirty (30) days following demand for the cure thereof.

          3.3.    Death.  In the event of Executive’s death, this Agreement
shall automatically terminate and shall be of no further force and effect. 
Termination of Executive’s employment as a result of his death shall not result
in any obligation by the Company to pay to Executive’s estate or heirs any
Severance Pay or employee benefits (including Other Benefits) except as set
forth in Section 2.2(b).

          3.4.    Disability.  In the event of Executive’s Disability (as
defined below) during the Term for any period of at least three (3) consecutive
months, the Company shall have the right, which may be exercised in its sole
discretion, to terminate this Agreement.  In the event the Company elects to
terminate this Agreement due to Executive’s Disability, Executive shall not be

73



--------------------------------------------------------------------------------


entitled to any Severance Pay or employee benefits (including Other Benefits) at
any time, but Executive shall be entitled to disability benefits to the extent
provided in accordance with the policies and plans described in Section 2.3(c)
of this Agreement as established from time to time by the Company. For purposes
of this Agreement, “Executive’s Disability” shall mean the inability of
Executive to perform his employment services hereunder by reason of physical or
mental illness or incapacity as determined by a physician chosen by the Company
and reasonably satisfactory to Executive or his legal representative.

          3.5.    Change in Control; Certain Tax Effects

                    (a)    Upon the consummation of a Change in Control,
Executive shall be entitled to pay in the form of monthly payments to Executive
in an amount equal to 1/12th of the sum of (A) Executive’s annual Base Salary
plus (B) the maximum Bonus for the fiscal year in which the consummation of a
Change in Control occurs, less deductions required by law, payable in accordance
with the normal payroll practices of the Company, for twelve (12) months
following consummation of such Change in Control (“Change in Control Payment”).
Alternatively, at the Executive’s sole election, the Executive’s Change in
Control Payment shall consist of a lump sum equal to 100 percent (100%) of the
sum of the amounts described in clauses (A) and (B) of this subsection.  The
Change in Control Payment shall be in addition to, and not in lieu of,
Executive’s Base Salary and Bonus, if any, payable in accordance with the terms
of this Agreement.  In addition, upon the consummation of a Change in Control,
all of the Options shall become immediately and fully exercisable.  Following
the consummation of a Change in Control, Executive shall not be entitled to
receive, and hereby waives all right to, Severance Pay pursuant to Section 3.1
or 3.2 in the event Executive’s employment with the Company is terminated for
any reason.  For purposes of this Section 3.5, “Change in Control” shall mean an
acquisition, merger or consolidation of the Company or the sale of voting
control or all or substantially all of the assets of the Company with, by or to
any person or entity in which the stockholders of the Company immediately prior
to the effective date of such Change in Control do not own a majority of the
outstanding shares of the capital stock of the surviving entity after such
Change in Control; provided, however, that “Change in Control” shall not be
deemed to have occurred as a result of the consummation of the transactions
provided for in the Company’s Stock Purchase Agreement, dated July, 2001 or the
resale of any securities under its Form S-1 Registration Statement.  If
Executive’s employment with the Company is terminated by the Company other than
for Cause at any time following the public announcement of a prospective Change
in Control, then, notwithstanding such termination, the Company shall pay to
Executive, the Change in Control Payment based on Executive’s Base Salary in
effect on the date of such termination; provided, however, that such Change in
Control Payment shall be reduced by the total amount of any Severance Pay
received by Executive, and Executive thereafter shall not be entitled to any
further payments of Severance Pay.

                    (b)    In the event that any payments, distributions or
benefits provided or to be provided to the Executive, whether pursuant to this
Agreement or from other plans or  arrangements maintained by the Company or any
of the Consolidated Subsidiaries (excluding the Adjusted Gross Up Payment and
Additional Gross Up Payment (as such terms are hereinafter defined))
(collectively, the “Payment”) would be subject to excise tax under Section 4999

74



--------------------------------------------------------------------------------


of the Code (such excise tax and any penalties and interest collectively, the
“Penalty Tax”), the Company shall pay to the Executive in cash an additional
amount equal to the Adjusted Gross Up Payment. The “Adjusted Gross Up Payment”
shall be an amount such that after payment by the Executive of all federal,
state, local, employment and medicare taxes thereon (and any penalties and
interest with respect thereto), the Executive retains on an after tax basis a
portion of such amount equal to the aggregate of 80% of the Penalty Tax imposed
upon the Payment and 100% of the Penalty Tax imposed upon the Adjusted Gross Up
Payment.

                             (i)    For purposes of determining the amount of
the Adjusted Gross Up Payment, the value of any non-cash benefits and deferred
payments or benefits subject to the Penalty Tax shall be determined by the
Company’s independent auditors in accordance with the principles of Section
280G(d)(3) and (4) of the Code. In the event that, after the Adjusted Gross Up
Payment is made, the Executive becomes entitled to receive a refund of any
portion of the Penalty Tax, the Executive shall promptly pay to the Company 80%
of such Penalty Tax refund attributable to the Payment (together with 80% of any
interest paid or credited thereon by the Internal Revenue Service) and 100% of
the Penalty Tax refund attributable to the Adjusted Gross Up Payment (together
with 100% of any interest paid or credited thereon by the Internal Revenue
Service).

                             (ii)   As a result of the uncertainty regarding the
application of Section 4999 of the Code, it is possible that the Internal
Revenue Service may assert that the Penalty Tax due is in excess of the amount
of the anticipated Penalty Tax used in calculating the Adjusted Gross Up Payment
(such excess amount is hereafter referred to as the Underpayment”). In such
event, the Company shall pay to the Executive, in immediately available funds,
at the time the Underpayment is assessed or otherwise determined, an additional
amount equal to the Additional Gross Up Payment. The “Additional Gross Up
Payment” shall be an amount such that after payment by the Executive of all
federal, state, local, employment and medicare taxes thereon (and any penalties
and interest with respect thereto), the Executive retains on an after tax basis
a portion of such amount equal to the aggregate of (i) 80% of the portion of the
Underpayment attributable to the Payment, (ii) 100% of the portion of the
Underpayment attributable to the Adjusted Gross Up Payment and (iii) 100% of the
Penalty Tax imposed on the Additional Gross Up Payment.

ARTICLE IV.

NONDISCLOSURE OF INFORMATION

          4.1.    Nondisclosure of Proprietary Information.  At all times during
and after Executive’s employment with the Company (whether or not such
termination is voluntary or involuntary, with or without Cause or Good Reason or
by Executive’s Disability), Executive agrees to keep in strict confidence and
trust all Proprietary Information (as defined below) and not to use or disclose
(or induce or assist in the use or disclosure of) any Proprietary Information
without the prior express written consent of the Company, except as may be
necessary in the ordinary course of performing Executive’s duties as an officer
of the Company.  Executive

75



--------------------------------------------------------------------------------


acknowledges that irreparable injury will result to the Company from Executive’s
violation or continued violation of the terms of this Article IV, and Executive
expressly agrees that the Company shall be entitled, in addition to damages and
any other remedies provided by law, to an injunction or other equitable remedy
respecting such violation or continued violation.  For purposes of this
Agreement, “Proprietary Information” shall mean information generally
unavailable to the public that has been created, discovered, developed or
otherwise become known to the Company or in which property rights have been
assigned or otherwise conveyed to the Company, including any modifications or
enhancements thereto, which information has material economic value or potential
material economic value to the Company or the business in which the Company is
or will be engaged.  Proprietary Information shall include, but not be limited
to, financial, sales and distribution information; business plans, strategies
and forecasts; lists of employees, contractors, customers, agents and
independent brokers; trade secrets; processes; formulas; data; know-how;
negative know-how; improvements; discoveries; developments; designs; inventions;
techniques; proposals; reports; client information; and software programs and
information (whether or not expressed in written form).  Such restrictions on
the use or disclosure of Proprietary Information do not extend to any item of
information which (i) is publicly known immediately prior to the time of its
disclosure, (ii)  is lawfully received from a third party not bound in a
confidential relationship to the Company or (iii) is published or otherwise made
known to the public by the Company.

          4.2.    Return of Proprietary Information and Property.  Upon
termination of Executive’s employment for any reason, Executive will deliver to
the Company all Proprietary Information and any equipment, supplies, facilities
and other tangible property owned, leased or contracted for by the Company which
property is in Executive’s possession as of the date of such termination.

ARTICLE V.

NON-COMPETITION AND NON-SOLICITATION

          5.1     Non-Competition.  Executive agrees that, so long as he is
employed by the Company and for a period of one (1) year after termination of
his employment for any reason except termination by the Company for Cause, he
shall not, without the prior written consent of the Company, either directly or
indirectly, including, without limitation, through a partnership, joint venture,
corporation or other entity or as a consultant, director or employee, engage in
any activity which the Company shall determine in good faith to be in
competition with the Company, including, without limitation, any business
activities conducted by the Company as of the date hereof within those
geographic areas in which the Company conducts active business operations.  The
parties hereto agree that both the scope and nature of the covenant and the
duration and area for which the covenant not to compete set forth in this
Article V is to be effective are reasonable in light of all facts and
circumstances.

          5.2     Non-Solicitation.  Executive agrees that, so long as he is
employed by the Company and for a period of one (1) year after termination of
his employment for any reason except termination by the Company for Cause, he
shall not (i) directly or indirectly solicit, induce or attempt to solicit or
induce any Company employee to discontinue his or her

76



--------------------------------------------------------------------------------


employment with the Company, (ii) usurp any opportunity of the Company that
Executive became aware of during his tenure at the Company or which is made
available to him on the basis of the belief that Executive is still employed by
the Company, or (iii) directly or indirectly solicit or induce or attempt to
influence any person or business that is an account, customer or client of the
Company to restrict or cancel the business of any such account, customer or
client with the Company.

          5.3    Specific Performance.  Because of the difficulty of measuring
economic losses to the Company as a result of a breach of the foregoing
covenants, and because of the immediate and irreparable damage that could be
caused to the Company for which it would have no other adequate remedy,
Executive agrees that the foregoing covenants, in addition to and not in
limitation of any other rights, remedies or damages available to the Company at
law, in equity or under this Agreement, may be enforced by the Company in the
event of the breach or threatened breach by Executive, by injunctions and/or
restraining orders.  If the Company is involved in court or other legal
proceedings to enforce the covenants contained in this Article V, then, in the
event the Company prevails in such proceedings, Executive shall be liable for
the payment of reasonable attorneys’ fees, costs and ancillary expenses incurred
by the Company in enforcing its rights hereunder.

ARTICLE VI.

MISCELLANEOUS

          6.1.    Successors and Assigns; Binding Agreement.  This Agreement
shall inure to the benefit of and shall be binding upon the Company, its
successors and assigns.  The obligations and duties of Executive hereunder are
personal and otherwise not assignable.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.  This
Agreement shall not be terminated by the voluntary or involuntary dissolution of
the Company or by any Change in Control.  In the event of any such Change in
Control, the provisions of this Agreement shall bind and inure to the benefit of
the surviving or resulting entity, or the entity to which such assets shall have
been transferred, as the case may be; provided, however, that the Company will
require any successor to all or substantially all of the business and/or assets
of the Company, by agreement in form and substance satisfactory to Executive, to
expressly assume and agree to perform under this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.

          6.2.    Arbitration.  Other than with respect to Articles IV and V
hereof, any and all disputes arising out of the interpretation, application or
breach of this Agreement shall be subject to arbitration pursuant to the
Company’s Mutual Agreement to Arbitrate Claims, a copy of which is attached
hereto as Exhibit A and incorporated herein by this reference.

          6.3.    No Waiver.  The waiver by either party of a breach of any
provision of this Agreement shall not operate as or be construed as a waiver of
any subsequent breach thereof.

77



--------------------------------------------------------------------------------


          6.4.    Governing Law.  This Agreement shall be construed and enforced
in accordance with the laws and decisions of the Commonwealth of Virginia
(regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof).

          6.5.    Notice.  All notices and other communications under this
Agreement shall be in writing and shall be given by hand delivery, or
first-class mail, certified or registered with return receipt requested, or by
commercial overnight courier or by fax and shall be deemed to have been duly
given upon hand delivery, receipt if mailed, the first business day following
delivery to a commercial overnight courier or upon receipt of a fax, and
addressed, if to the Company, to its then principal office, attention Chairman
of the Board; and if to Executive, at Executive’s address appearing below on the
signature page hereto or at such other address as Executive may designate from
time to time in accordance with the terms of this Section 6.5.

          6.6.    Amendments.  No amendment or modification of the terms of this
Agreement shall be valid unless made by written agreement executed by the
parties hereto or their respective successors and legal representative.

          6.7.    Severability.  In the event that any provision of this
Agreement, including without limitation any provision of Article IV or Article
V, shall to any extent be held invalid, unreasonable or unenforceable, in any
circumstances, the parties hereto agree that the remainder of this Agreement and
the application of such provision of this Agreement to other circumstances shall
be valid and enforceable to the fullest extent permitted by law, but only to the
extent that such enforceability is in accordance with the intent of the parties
as evidenced by this Agreement.  If any provision, or any part thereof, is held
to be unenforceable because of the scope or duration of or the area covered by
such provision, the parties hereto agree that the court making such
determination shall have the power, and is hereby asked by the parties, to
reduce the scope, duration and/or area of such provisions (and to substitute
appropriate provisions for any such unenforceable provisions) in order to make
such provisions enforceable to the fullest extent permitted by law, and/or to
delete specific words and phrases, and such modified provisions shall then be
enforceable and shall be enforced.

          6.8.    Entire Agreement.  This Agreement constitutes the entire
agreement between the parties regarding the subject matter hereof, and
supersedes all prior or contemporaneous negotiations, understandings or
agreements of the parties, whether written or oral, with respect to such subject
matter.

          6.9.    Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same agreement.

          IN WITNESS WHEREOF, the parties hereto have executed and delivered
this Employment Agreement as of the day and year first above written.

78



--------------------------------------------------------------------------------







SAXON CAPITAL, INC.:

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Michael L. Sawyer

 

 

Its:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

SAXON MORTGAGE, INC.:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

Michael L. Sawyer

 

 

Its:

President

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Bradley D. Adams

 

 

Address:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

79



--------------------------------------------------------------------------------


EXHIBIT A

MUTUAL AGREEMENT TO ARBITRATE CLAIMS

          Executive recognizes that differences may arise between the Company
and Executive during or following Executive’s employment with the Company, and
that those differences may or may not be related to Executive’s employment. 
Executive understands and agrees that by entering into the Employment Agreement
(the “Employment Agreement”) with the Company into which this Mutual Agreement
to Arbitrate Claims is incorporated by reference (this “Arbitration Agreement”),
Executive anticipates gaining the benefits of a speedy, impartial
dispute-resolution procedure.

          Executive understands that any capitalized terms used but not defined
in this Arbitration Agreement shall have the meanings ascribed thereto in the
Employment Agreement, provided that any reference in this Arbitration Agreement
to the Company will also be a reference to all subsidiary and affiliated
entities; all benefit plans; the benefit plans’ sponsors, fiduciaries,
administrators, affiliates; and all successors and assigns of any of them.

          Claims Covered by this Arbitration Agreement

          The Company and Executive mutually consent to the resolution by
arbitration of all claims (“claims”), whether or not arising out of Executive’s
employment (or its termination), that the Company may have against Executive or
that Executive may have against the Company or against its officers, directors,
employees or agents in their capacity as such or otherwise.  The claims covered
by this Arbitration Agreement include, but are not limited to, claims for wages
or other compensation due; claims for breach of any contract or covenant
(express or implied); tort claims; claims for discrimination (including, but not
limited to, race, sex, religion, national origin, age, marital status, medical
condition, or disability); claims for benefits (except where an employee benefit
or pension plan specifies that its claims procedure shall culminate in an
arbitration procedure different from this one), and claims for violation of any
federal, state, or other governmental law, statute, regulation, or ordinance,
except claims excluded in the Claims Not Covered section below.

          Except as otherwise provided in this Arbitration Agreement, both the
Company and Executive agree that neither shall initiate or prosecute any lawsuit
or administrative action (other than an administrative charge of discrimination)
in any way related to any claim covered by this Arbitration Agreement.

          Claims Not Covered by this Arbitration Agreement

          Claims Executive may have for workers’ compensation or unemployment
compensation benefits are not covered by this Arbitration Agreement.

80



--------------------------------------------------------------------------------


          Also not covered are claims by the Company for injunctive and/or other
equitable relief for unfair competition and/or the use and/or unauthorized
disclosure of trade secrets or confidential information, as to which Executive
understands and agrees that the Company may seek and obtain relief from a court
of competent jurisdiction.

          Required Notice of All Claims and Statutes of Limitations

          The Company and Executive agree that the aggrieved party must give
written notice of any claim to the other party within one (1) year of the date
the aggrieved party first has knowledge of the event giving rise to the claim;
otherwise the claim shall be void and deemed waived even if there is a federal
or state statute of limitations which would have given more time to pursue the
claim.

          Written notice to the Company, or its officers, directors, employees
or agents, shall be sent to its General Counsel at the Company’s then-current
address.  Executive will be given written notice at the last address recorded in
Executive’s personnel file.

          The written notice shall identify and describe the nature of all
claims asserted and the facts upon which such claims are based.  The notice
shall be sent to the other party by certified or registered mail, return receipt
requested.

          Discovery

          Each party shall have the right to take the deposition of one
individual and any expert witness designated by another party.  Each party also
shall have the right to propound requests for production of documents to any
party.  The subpoena right specified below shall be applicable to discovery
pursuant to this paragraph.  Additional discovery may be had only where the
Arbitrator selected pursuant to this Agreement so orders, upon a showing of
substantial need.

          Designation of Witnesses

          At least thirty (30) days before the arbitration, the parties must
exchange lists of witnesses, including any expert, and copies of all exhibits
intended to be used at the arbitration.

          Subpoenas

          Each party shall have the right to subpoena witnesses and documents
for the arbitration.

          Arbitration Procedures

          The Company and Executive agree that, except as provided in this
Arbitration Agreement, any arbitration shall be in accordance with the
then-current Model Employment Arbitration Procedures of the American Arbitration
Association (“AAA”) before an Arbitrator who is licensed to practice law in the
Commonwealth of Virginia (“Arbitrator”).  The arbitration shall take place at
the Company’s headquarters in Richmond, Virginia.

81



--------------------------------------------------------------------------------


          The Arbitrator shall be selected as follows.  The AAA shall give each
party a list of eleven (11) arbitrators drawn from its panel of labor-management
dispute arbitrators.  Each party may strike all names on the list it deems
unacceptable.  If only one common name remains on the lists of all parties, that
individual shall be designated as the Arbitrator.  If more than one common name
remains on the lists of all parties, the parties shall strike names alternately
until only one remains.  The party who did not initiate the claim shall strike
first.  If no common name remains on the lists of all parties, the AAA shall
furnish an additional list or lists until the Arbitrator is selected.

          The Arbitrator shall apply the substantive law (and the law of
remedies, if applicable) of the state in which the claim arose, or federal law,
or both, as applicable to the claim(s) asserted.  The Federal Rules of Evidence
shall apply.  The Arbitrator, and not any federal, state, or local court or
agency, shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability, enforceability or formation of this Agreement,
including but not limited to any claim that all or any part of this Agreement is
void or voidable.  The arbitration shall be final and binding upon the parties.

          The Arbitrator shall have jurisdiction to hear and rule on pre-hearing
disputes and is authorized to hold pre-hearing conferences by telephone or in
person as the Arbitrator deems necessary.  The Arbitrator shall have the
authority to entertain a motion to dismiss and/or a motion for summary judgment
by any party and shall apply the standards governing such motions under the
Federal Rules of Civil Procedure.

          Either party, at its expense, may arrange for and pay the cost of a
court reporter to provide a stenographic record of proceedings.

          Either party, upon request at the close of hearing, shall be given
leave to file a post-hearing brief.  The time for filing such a brief shall be
set by the Arbitrator.

          The Arbitrator shall render an award and opinion in the form typically
rendered in labor arbitrations.

          Arbitration Fees and Costs

          The Company and Executive shall equally share the fees and costs of
the Arbitrator.  Each party will deposit funds or post other appropriate
security for its share of the Arbitrator’s fee, in an amount and manner
determined by the Arbitrator, 10 days before the first day of hearing.  Each
party shall pay for its own costs and attorneys’ fees, if any.  However, if any
party prevails on a statutory claim which affords the prevailing party
attorneys’ fees, or if there is a written agreement providing for fees, the
Arbitrator may award reasonable fees to the prevailing party.

          Judicial Review

          Either party may bring an action in any court of competent
jurisdiction to compel arbitration under this Agreement and to enforce an
arbitration award.  A party opposing

82



--------------------------------------------------------------------------------


enforcement of an award may not do so in an enforcement proceeding, but must
bring a separate action in any court of competent jurisdiction to set aside the
award, where the standard of review will be the same as that applied by an
appellate court reviewing a decision of a trial court sitting without a jury.

          Interstate Commerce

          Executive understands and agrees that the Company is engaged in
transactions involving interstate commerce and that Executive’s employment
involves such commerce.

          Requirements for Modification or Revocation

          This Arbitration Agreement shall survive the termination of
Executive’s employment.  It can only be revoked or modified by a writing signed
by the parties which specifically states an intent to revoke or modify this
Arbitration Agreement.

          Sole and Entire Agreement

          This is the complete agreement of the parties on the subject of
arbitration of disputes, except for any arbitration agreement in connection with
any pension or benefit plan.  This Agreement supersedes any prior or
contemporaneous oral or written understanding on the subject.  No party is
relying on any representations, oral or written, on the subject of the effect,
enforceability or meaning of this Arbitration Agreement, except as specifically
set forth in this Arbitration Agreement.

          Construction

          If any provision of this Arbitration Agreement is adjudged to be void
or otherwise unenforceable, in whole or in part, such adjudication shall not
affect the validity of the remainder of this Arbitration Agreement.

          Consideration

          The promises by the Company and by Executive to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other.

          Employment Agreement

          This Arbitration Agreement is not, and shall not be construed to
create, any contract of employment, express or implied.

          Voluntary Agreement

          EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS CAREFULLY READ THIS
ARBITRATION AGREEMENT, THAT EXECUTIVE UNDERSTANDS ITS TERMS, THAT ALL
UNDERSTANDINGS AND AGREEMENTS BETWEEN THE COMPANY AND

83



--------------------------------------------------------------------------------


EXECUTIVE RELATING TO THE SUBJECTS COVERED IN THIS ARBITRATION AGREEMENT ARE
CONTAINED IN IT, AND THAT EXECUTIVE HAS ENTERED INTO THIS ARBITRATION AGREEMENT
VOLUNTARILY AND NOT IN RELIANCE ON ANY PROMISES OR REPRESENTATIONS BY THE
COMPANY OTHER THAN THOSE CONTAINED IN THIS ARBITRATION AGREEMENT ITSELF.

          EXECUTIVE FURTHER ACKNOWLEDGES THAT EXECUTIVE HAS BEEN GIVEN THE
OPPORTUNITY TO DISCUSS THIS ARBITRATION AGREEMENT WITH EXECUTIVE’S PRIVATE LEGAL
COUNSEL AND HAS AVAILED HIM/HERSELF OF THAT OPPORTUNITY TO THE EXTENT EXECUTIVE
WISHES TO DO SO.

84